Mandamus to compel the auditor general to approve a particular form of order of publication of notice of sale of lands to satisfy delinquent taxes in pursuance of Act No. 91, Pub. Acts 1937.
By his answer, the auditor general proposes an alternative form and "contends that it was the legislative intent that each property owner or taxpayer should be notified by such publication of each particular year for which his taxes were delinquent and also advised of the amount of taxes, interest and charges due in each separate year." *Page 580 
The answer of the auditor general concludes:
"Since a grave public question is involved, this defendant prays this court to interpret and construe the language of said section 66 of the general property tax law above quoted (1 Comp. Laws 1929, § 3458, as amended by Act No. 91, Pub. Acts 1937), and thus determine the respective rights and duties of the parties."
A stipulation between counsel provides:
"The sole question involved concerns an interpretation of the language of the first proviso of section 66 of Act No. 206, Pub. Acts 1893 (1 Comp. Laws 1929, § 3458), as amended by Act No. 91, Pub. Acts 1937, which reads as follows:
" 'Provided, In such petition it shall be sufficient to print against each parcel the years for which delinquent and the total of taxes, interest and charges due in said years.' "
" 'The legislature may prescribe what notice shall be given, subject to the condition that the notice prescribed must conform to the requirement of due process of law.' * * * 12 C. J. p. 1230." Thompson v. Auditor General, 261 Mich. 624, 654.
Due process of law is satisfied if the notice given is sufficient to make it reasonably probable the party proceeded against will be apprised of what is going on and given an opportunity to defend. 12 C. J. p. 1232; Thompson v. AuditorGeneral, supra.
"Where the State seeks directly, or by authorization to others, to sell land for taxes upon proceedings to enforce a lien for the payment thereof, it may proceed directly against the land within the jurisdiction of the court, and a notice Which permits all interested, who are 'so minded,' to ascertain that it is to be subjected to sale to answer for taxes, and to appear and be heard, whether to be found within the jurisdiction or not, is due process of law within *Page 581 
the fourteenth amendment to the Constitution." Leigh v. Green,193 U.S. 79, 92 (24 Sup. Ct. 390); Thompson v. Auditor General,supra.
Act No. 91, § 59, Pub. Acts 1937 (amending 1 Comp. Laws 1929, § 3450) provides any person may pay the taxes or any one of the several taxes, on any parcel or description of land returned to the auditor general for sale, or on any undivided share thereof, with interest, as provided for in said section, to the county treasurer at any time before said lands are sold. This preserves to the taxpayer all the rights to which he is legally entitled.
The form of order of publication proposed by plaintiff sets up the description of each parcel of real estate delinquent for taxes proposed to be sold; the years for which the taxes are delinquent; and the total amount of all the delinquent taxes for all the years for which such described real estate is delinquent, together with the interest and charges in said years. We think the form of notice of tax sale proposed by plaintiff sufficiently complies with the constitutional requirement of due process of law and with the provision of the statute under consideration.
The writ may issue, but without costs, a public question being involved.
FEAD, C.J., and NORTH, WIEST, BUTZEL, BUSHNELL, SHARPE, and CHANDLER, JJ., concurred. *Page 582